Case 4:13-cV-00608 Document 40 Filed on 03/25/19 in TXSD Page 1 of 2

NOT|CE: TH|S DOCUMENT CONTA|NS SENS|T|VE DATA.

United States Courts
Southern District of Texas

Cause Number §[./3 ~ C\/" 0603' FlLED

Comp/ete this section so that it looks exactly like the Petition filed in your case. MAR 2 5 2019

TRE e' (check one);
C 50 ’*No 'JA L R 13`7 David J. Brad|ey, C|erk of Court

ij District Court

l:] County Court at Law

wells gsqu 3-\\1. r\\ . A. I:] Justice court <JP)
\) j

County, Texas

 

 

4 Court Number

 

 

Motion to Retain Case on Docket and Notice of Hearing

My name is: GLQZ>¢`='.Q`@ O- R' `Q\'t
| am the: § Petitione(r)[:| Respondent in this case.
l ask the court to retain this case on the docket.

:'°*.°°!\’."

The reason this case should be retained on the docket ls:
NE»/ C\/cdgmc€' HA:S CoME +O]‘q‘\f m `H?!§ C' 5
-/+»A+ ch A.<:r All+O

 

 

 

 

5. l intend to continue with this case and to dismiss it now would prejudice me.

6. l ask the Court to Order that this case be retained on the Court's docket and that it remain
active and pending.

Re ectfuliy submitted,

 

   
    
  

 

 

nom 0 . R.\ec 3-2§-1<)
Your eQ.N \ Date
305 re &' nsf/4 ;\_
igna Phone
g‘ze, \»l€=ls\€ imle C_T° H'om bl€ 754 :t"?*z‘-{ Q
Your Mailing Addres.sU JC}y State Zip
Your Emai/Address: (`\ c fD M 31 l ' 60 Your Fax # (if availab/e)

Notice of Hearing

 

 

 

The above motion is set for hearing on AP l{¢ L O ‘5`, '?,O \q at . m.
at the County Courthouse, located at:
515 RVsr sr . stie~ 714 :t?oo:l
Physical Address of Courthouse City State Zip

 

Signature of Judge or C/erk (if required in your County)

PR-Ret-104 Motion to Retain Case on Docket and Notice of Hearing (Rev. 01-2016) Page 1 of 2
© TexasLawHe|p.org

 

 

 

Case 4:13-cv-00608 Document 40 Filed on 03/25/19 in TXSD Page 2 of 2
Certificate of Service
l will give a copy of this document to each party or attorney of record on the same day this document is
filed with (turned in to) the Court as follows:
Ifl file this document electronically, l will send a copy of it to each party or attorney of record through the
electronic file manager if possible. if not possible, l will give a copy to each party or attorney of record in
person, by mail, by commercial delivery service, by fax, or by email.
Ifl file a paper copy of this document, l will give a copy of it to each party or attorney of record in person,
by mai|, by commercial delivery service, by fax, or by emai|.
3 * 2b 'l 3

a Date
PR-Ret~104 Motion to Retain Case on Docket (Rev. 01-2016) Page 2 of 2
© TexasLawHeip.org

 

